        Case 1:17-cv-00999-RDM Document 112 Filed 03/31/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CALIFORNIA ASSOCIATION OF PRIVATE
 POSTSECONDARY SCHOOLS,

                         Plaintiff,

 v.                                                         Civil Action No. 17-999 (RDM)

 ELISABETH DeVOS, Secretary, U.S.
 Department of Education, et al.,

                         Defendants.



                                      NOTICE OF APPEAL

      Notice is hereby given that California Association of Private Postsecondary Schools,

plaintiff in the above named case, appeals to the United States Court of Appeals for the District

of Columbia Circuit from this Court’s order denying plaintiff’s motion for summary judgment,

granting the cross-motion for summary judgment filed by defendants the Department of

Education and Elisabeth DeVos, and dismissing the case, which order this Court stated

constituted the final judgment under Federal Rule of Civil Procedure 58(a), entered in this action

on January 31, 2020.



 Dated: March 31, 2020                            Respectfully submitted,

                                                  /s/_Todd Kelly___________________
 BORIS BERSHTEYN                                  TODD KELLY, DC BAR NO. 888283895
 SKADDEN, ARPS, SLATE, MEAGHER                    SKADDEN, ARPS, SLATE, MEAGHER
    & FLOM LLP                                       & FLOM LLP
 One Manhattan West                               1440 New York Avenue, NW
 New York, NY 10001                               Washington, DC 20005
 T: 212/735-3834                                  T: 202/371-7296
 F: 917/777-3834                                  F: 202/661-8296
                                                  Email: todd.kelly@skadden.com
      Case 1:17-cv-00999-RDM Document 112 Filed 03/31/20 Page 2 of 3



GREGORY BAILEY                                 ROBERT SHAPIRO, DC BAR NO. 415854
SKADDEN, ARPS, SLATE, MEAGHER                  DUANE MORRIS LLP
   & FLOM LLP                                  505 Ninth Street, NW
155 N Wacker Dr. #2700                         Washington, DC 2004
Chicago, IL 60606                              T: 202/776-7867
T: 312/407-0739                                F: 202/330-5290
F: 312/407-8604



          Attorneys for California Association of Private Postsecondary Schools




                                           2
         Case 1:17-cv-00999-RDM Document 112 Filed 03/31/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Notice of Appeal was filed electronically with the

Clerk of the Court on March 31, 2020, using the CM/EMF system, which will send notification

of such filing to all counsel of record.




                                                                    /s/ Todd Kelly
                                                                    Todd Kelly




                                                3
